Name: Commission Directive 91/334/EEC of 6 June 1991 amending Directive 82/475/EEC laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals
 Type: Directive
 Subject Matter: agricultural activity;  marketing
 Date Published: 1991-07-10

 Avis juridique important|31991L0334Commission Directive 91/334/EEC of 6 June 1991 amending Directive 82/475/EEC laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals Official Journal L 184 , 10/07/1991 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 38 P. 0050 Swedish special edition: Chapter 3 Volume 38 P. 0050 *****COMMISSION DIRECTIVE of 6 June 1991 amending Directive 82/475/EEC laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals ( 91/334/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs ( 1 ), as last amended by Directive 90/44/EEC ( 2 ), and in particular Article 10 thereof, Whereas, as regards labelling, the purpose of Directive 79/373/EEC is to ensure objective and accurate information as to the composition and use of feedingstuffs; Whereas the declaration of the ingredients in feedingstuffs constitutes, in certain cases, an important item of information; Whereas it has proved necessary to create categories making it possible to group under a single name several ingredients; Whereas special provisions are needed for the labelling of feedingstuffs for pets to allow for the special character of this kind of feedingstuff; Whereas Directive 90/44/EEC has amended the basic provisions relating to the labelling of compound feedingstuffs; whereas it is necessary to adapt Commission Directive 82/475/EEC ( 3 ) accordingly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE : Article 1 Article 1 of Directive 82/475/EEC is hereby replaced by the following : "Article 1 Where, pursuant to Article 5c ( 3 ) of Directive 79/373/EEC, the indication of the specific name of the ingredient can be replaced by the name of the category to which the ingredient belongs, only the categories listed in the Annex hereto may be indicated on the packaging, container or label of compound feedingstuffs for pet animals .' Article 2 Member States shall bring into force not later than 22 January 1992 the laws, regulations and administrative provisions necessary to comply with this Directive . They shall immediately inform the Commission thereof . When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication . The procedure for such reference shall be adopted by Member States . Article 3 This Directive is addressed to the Member States . Done at Brussels, 6 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( 1 ) OJ No L 86, 6 . 4 . 1979, p . 30 . ( 2 ) OJ No L 27, 31 . 1 . 1990, p . 35 . ( 3 ) OJ No L 213, 21 . 7 . 1982, p . 27 .